Title: Bill concerning Escheats and Forfeitures from British Subjects, [4 June 1779]
From: Virginia Assembly
To: 



[4 June 1779]

Whereas during the connection which subsisted between the now United states of America and the other parts of the British empire, and their subjection to one common prince the inhabitants of either  part had all the rights of natural born subjects in the other and so might lawfully take and hold real property, and transmit the same by descent to their heirs in fee simple, which could not be done by mere aliens; and the inhabitants on each part had accordingly acquired real property in the other: and in like manner had acquired personal property which by their common laws might be possessed by any other than an alien ennemy and transmitted to executors and administrators: but when by the tyrannies of that prince, and the open hostilities committed by his armies and subjects inhabitants of the other parts of his dominions on the good people of the said United states they were obliged to wage war in defence of their rights and finally to separate themselves from the rest of the British empire to renounce all subjection to their common prince and to become sovereign and independant states the said inhabitants of the other parts of the British empire became aliens and ennemies to the said states and as such incapable of holding the property, real or personal so acquired therein and so much thereof as was within this commonwealth became by the laws vested in the commonwealth.
Nevertheless the general assembly tho provoked by the example of their enemi[es] to a departure from that generosity which so honourably distinguishes the civilized nations of the present age yet desirous to conduct themselves with moderation and temper by an act passed at their session in the year 1777 took measures for preventing what had been the property of British subjects within this commonwealth from waste and destruction by putting the same into the hands and under the management of commissioners appointed for that purpose that so it might be in their power if reasonable at a future day to re[sto]re to the former proprietors the full value thereof:
And whereas it is found that the said property is liable to be lost, wasted and impaired without greater attention in the officers of government than is consistent with the discharge of their public duties and that from the advanced price at which the same would now sell it may be most for the benefit of the former owners, if the same should be restored to them hereafter or to the public if not so restored that the sale thereof should take place at this time and the proceeds be lodged in the public treasury subject to the future direction of the legislature:
Be it therefore enacted by the General assembly that so much of the act beforementioned as may be supposed to have suspended the operation of the laws of escheat and forfeiture shall be hereby  repealed and that all the property real and personal within the commonwealth belonging at this time to any British subject or which did belong to any British subject at the time such escheat or forfeiture may have taken place shall be deemed to be vested in the commonwealth the said real estate, by way of escheat and the said personal estate by forfeiture:
The Governor with the advice of council so far as their information will enable them and the commissioners of the tax within their several counties aided by their assessors shall forthwith institute proper proceedings of escheat and forfeiture for all such property real and personal in which they shall be advised and assisted by the several attornies for the commonwealth.
Where any office in the cases beforementioned shall be found for the commonwealth and returned to the General court it shall remain there but one month for the claim of any pretending right to the estate; and if within that time no such claim be made, or being made if it be found and discussed for the commonwealth, the title of the owner to such estate real or personal shall be for ever barred, but may be afterwards asserted as to the money proceeding from the sale thereof with equal force and advantage as might have been to the thing itself; and such further proceedings shall be had for making sale, of the lands so found, in parcels not greater than 400 acres (to be described by the commissioners hereafter mentioned and measured and marked by metes and bounds by a surveyor where they shall think it necessary) and of the other property as in other cases of escheat and forfeiture; save only that the Governor with advice of council for every such sale shall appoint two commissioners to superintend and controul the proceedings of the said escheator, which commissioners shall be sworn to use their best endeavors to have the estate to which their trust extends sold to the best advantage. The said sales shall be for ready money to be paid to the Escheator, who shall retain thereof five per centum for his trouble. His certificate of such paiment in the case of lands and of the person purchasing, to the register of the land office shall entitle the purchaser to a grant of the said lands. If the said Escheator shall fail to pay the said money into the hands of the treasurer within a reasonable [time] after any such sale (which reasonable time shall be accounted one day for every 20 miles such sale was distant from the public treasury and [twenty] days of grace in addition thereto he shall pay interest thereon from the time of the said sale at the rate of 20 per centum per annum; and moreover it shall be lawful for the auditors on the last day but one [of] any  general court, or at any court to be held for the county wherein such property was sold, after the expiration of the time allowed for paiment to obtain judgment on motion against such Escheator his heirs executors and administrators for the principal sum and such interest together with costs. And for the information of the auditors the commissioners of the sale shall immediately on such sale certify to whom and for how much such sale was made and transmit such certificate by some safe and early conveyance to the Auditors which certificate shall be legal evidence against such Escheator. The Auditors shall allow the commissioners so appointed the expences of the surveys by them directed and made, and other their reasonable expences and such compensation for their trouble as to them shall seem proper. Where the commissioners shall be of opinion that it will be more to the interest of the owner or public that possession of such property real or personal should be retained for finishing and removing a crop or other purpose it shall be lawful for them to stay the possession as it now is until theday of giving notice of such their intention at the time of the sale.
And for preventing doubts who shall be deemed British subjects within the meaning of this act it is hereby declared and enacted that (1.) all persons, subjects of his Britannic majesty who on the day of April in the year 1775, when hostilities were commenced at Lexington between the United states of America and the other parts of the British empire, were resident or following their vocations in any part of the world other than the said United states and have not since either entered into public employment of the said states, or joined the same and by overt act adhered to them; and (2.) all such subjects, inhabitants of any of the said United states as were out of the said states on the same day, and have since by overt act adhered to the enemies of the said states; and (3.) all inhabitants of the said states who after the same day and before the commencement of the act of General assembly intituled ‘an act declaring what shall be treason’ departed from the said states and joined the subjects of his Britannic majesty of their own free will, or who by any county court within this commonwealth were declared to be British subjects within the meaning and operation of the resolution of the General assembly of and the governor’s proclamation founded thereon; shall be deemed British subjects within the intention of this act.
But this act shall not extend to debts due to British subjects and paiable into the loan office according to the act of General assembly  for sequestering British property; nor take effect [on the property of such British subjects as are infants, femes covertes, or of insane mind, who within one year after their disability removed and hostilities suspended between his Britannic majesty and the United states shall become citizens of any of the said states; nor] on any lots of land within the town of Richmond as the limits of the said town now are, or shall be at the time of the inquest found, which by the directors of the public buildings shall be included within the squares appropriated for such buildings further than that an office shall be found as to such lots of land and the estimated value [there]of be disposed of hereafter as the price would have been by this act had they been exposed to public sale; nor on any other such lots within the same town as shall by the said directors be declared proper for the public use until buildings be erected on the squares beforementioned and so long as they shall be [applied] to such public use.
